DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2022 has been entered.

Response to Arguments
Applicant's arguments filed 3/29/2022 have been fully considered but they are not persuasive. Applicants argue that Lin does not teach the amended invention as currently claimed. More specifically, the amended limitation wherein the optical density of the first patterned light absorbing layer is greater than 3. In response, the examiner respectfully disagrees and asserts that ¶34 as previously cited in the rejection of dependent claim 6 teaches the amended limitation into base claim 1 wherein the optical density of the first patterned light absorbing layer is greater than 3 since ¶34 discloses the partition wall 104 (light absorbing layer) having optical density higher than 3.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US Patent Publication No. 20210028327 (previously cited).
Regarding claim 1. Lin teaches a display device (Fig. 8, also refer to other Figs: 5-7 for description of common/overlapping elements with Fig. 8), comprising: a substrate (308); a circuit layer (128), disposed on the substrate;  a plurality of light-emitting devices (102), distributed over the circuit layer; a first patterned light-absorbing layer (604c), disposed on the circuit layer, and located beside the light-emitting devices; and a second patterned light-absorbing layer (104), disposed on the first patterned light-absorbing layer, wherein a thickness of the second patterned light-absorbing layer is greater than a thickness of the first patterned light-absorbing layer (refer to Fig. 8, 104 is thicker than 604c in vertical direction), and teaches using light blocking materials for the partition wall 104 (light absorbing layers) have optical density higher than 3 (¶34), but is silent with respect to specifically stating that an optical density of the first patterned light-absorbing layer is greater than an optical density of the second patterned light-absorbing layer under a same thickness condition.
However, Lin teaches in ¶64 that the sublayer 604c (first light absorbing layer) reduces possibility of light transmission generated from the light emitting elements to adjacent openings which reduces color mixing of adjacent sub pixels. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the optical density of the first light absorbing layer to be greater than the second light absorbing layer in order to effectively reduce color mixing and transmission of light between adjacent sub pixels as taught by Lin above. 
Regarding claim 2. Lin teaches the display device as claimed in claim 1, further comprising: a plurality of quantum dot layers (Fig. 8, light conversion layers 306 particles 306a include quantum dots, ¶54) are formed on each light emitting device), respectively disposed on a part of the light-emitting devices.
Regarding claim 3. Lin teaches the display device as claimed in claim 2, wherein the light-emitting devices are micro light-emitting diodes (¶43 teaches light emitting elements 102 include micro light emitting diodes).
Regarding claim 4. Lin teaches the display device as claimed in claim 1, wherein at least a part of the first patterned light-absorbing layer is located between the light-emitting devices (refer to Fig. 8, 604c is between the light emitting elements 102 in the D1 direction). 
Regarding claim 5. Lin teaches the display device as claimed in claim 1, wherein the thickness of the first patterned light-absorbing layer is smaller than 2 µm (¶38 teaches forming first sub layers of partition wall 104 (light absorbing layers) with thickness less than 2 micron).
Regarding claim 7. Lin teaches the display device as claimed in claim 2, wherein the thickness of the second patterned light-absorbing layer is greater than 5 µm (¶36 teaches forming layers of partition wall 104 (light absorbing layers) with thickness in the range of 4-30microns). 
Regarding claim 8. Lin teaches the display device as claimed in claim 7, wherein the optical density of the second patterned light-absorbing layer is greater than 2 (¶34 discloses partition wall materials 104 (light absorbing layers) have optical density higher than 3).
Regarding claim 9. Lin teaches The display device as claimed in claim 1, wherein the thickness of the first patterned light-absorbing layer is smaller than a thickness of the light-emitting devices (refer to Fig. 8, 604c is smaller in thickness than the element 102 in at least the VD direction).
Regarding claim 10. Lin teaches the display device as claimed in claim 1, wherein the light-emitting devices are organic light-emitting diodes (¶43 discloses light emitting elements 102 include organic light emitting diode).
Regarding claim 11. Lin teaches the display device as claimed in claim 2, further comprising: a third patterned light-absorbing layer (Fig. 8, layer 104b), disposed on the second patterned light-absorbing layer, wherein the second patterned light-absorbing layer and the third patterned light-absorbing layer have a plurality of openings exposing the light-emitting devices (refer to Fig. 8, there is openings in the partition walls so as to expose the light emitting elements 102), and the quantum dot layers are disposed in the openings (layers 306 with quantum dots is disposed in the openings, refer to Fig. 8).
Regarding claim 12. Lin teaches the display device as claimed in claim 11, wherein a thickness of the third patterned light-absorbing layer is greater than the thickness of the first patterned light-absorbing layer (refer to Fig. 8, layer 104b is greater thickness than layer 604c at least in the VD direction).
Regarding claim 13. Lin teaches the display device as claimed in claim 11, wherein under a condition of a same thickness, the optical density of the first patterned light-absorbing layer is greater than an optical density of the third patterned light-absorbing layer (Lin teaches optimizing the light absorbing layer 604c in base claim 1 above thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the optical density of the first light absorbing layer greater than the third light absorbing layer in order to reduce color mixing and light transmission between adjacent pixels as taught by Lin above (see rejection of base claim 1)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C STOWE whose telephone number is (571)270-7400. The examiner can normally be reached 7:30am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SS/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829